DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 20 recite the limitation “arranged to cure.” The limitation is indefinite, because it is not clear what is meant by “arrangement” or how such arrangement would affect curing or crosslinking. Examiner considers the limitation to include the interpretation that a silicon material is capable of curing.
Claims 4, 8, 12, and 17 recite the limitation “knitting machine gauge of 16 to 26.” The limitation is indefinite, because the gauge does not include units. Moreover, distance between needles varies among machines. Examiner considers the limitation to include any unit and to be met, since arbitrary units can be assigned to the numbers. 
Claim 8 recites the limitation “at least one of the first knit structures consisting of jersey and pique.” The limitation is indefinite as ambiguous, because it is not clear to what “first knit structures” the limitation is referring. Claim 1 recites a first knit structure and Claim 8 earlier recites “the first knit structure.” Neither Claim 1 nor Claim 8 recites “first knit structures,” making it unclear whether more than one first knit structure is required. Examiner considers the limitation to include the interpretation that the first knit structure consists of jersey and pique. However, this raises an additional issue of indefiniteness, since it is not clear what is meant by the first knit structure consisting of both jersey and pique, since they are different types of knit fabric. The specification describes EITHER jersey OR pique and no embodiment consisting of both. Examiner considers the limitation to include the interpretation that the first knit structure is either jersey or pique.
Claims 2-16 and 18-19 are rejected as depending from rejected Claims 1, 12, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210).
Regarding Claim 1,  Janusson (US’405) teaches a method for making a liner for prosthetic use, the liner having an exterior surface and an inner cavity forming an interior surface of the liner (Abstract; Figs. 1, 3, 4), the method comprising the steps of: providing a textile sleeve having a first knit structure with interstices between yarns of said first knit structure [0016, 0057], the textile sleeve defining an inner surface and an outer surface on an opposite side of the inner surface (Abstract; Figs. 1, 3, 4); applying an uncured silicone material onto the inner surface of the textile sleeve and impregnating the interstices of the first knit structure of the textile sleeve [0010, 0012, 0014, 0059]; limiting impregnation of the uncured silicone material to only the inner surface of the textile sleeve, the outer surface devoid of the uncured silicone material [0010, 0012, 0014, 0059]; curing the uncured silicone material to form an inner layer to the liner, the inner layer comprising silicone [0059]; wherein the inner layer forms the interior surface of the liner and the outer surface of the textile sleeve forms the exterior surface of the liner, wherein a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone of the inner layer (Figs. 1, 3, 4).
US’405 suggests that the elastic material, comprising silicone elastomer coating should have adequate mechanical properties, including adequate tensile strength and hardness [0042, 0043, 0055]. US’405 fails to teach that the uncured silicone material is capable of curing to at least 90% crosslinking within a range of about 120 to 210 seconds. US’405 refers to Kristinsson et al. (US’039) [0047] which teach an analogous method for producing a prosthetic liner (Abstract) and suggests that a silicone coating on the inside of a liner should be crosslinked and that the degree of crosslinking can be adjusted and controlled to obtain a desirable tensile strength, hardness, elasticity, and other properties (Table cols. 5-6). The combination of US’405 in view of US’039 fails to teach 90% cross-linking. Koellnberger et al. (US’210) teach a method for applying a silicone coating to substrates, including fabrics [0031] and suggests an initial a degree of crosslinking of 90%, followed by complete crosslinking (Claim 5; [0030]) to achieve desirable properties, including hardness, tensile strength, and elasticity [0147]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’405 in view of US’039 by providing a silicone material capable of curing to at least 90% crosslinking (including complete crosslinking), because US’210 suggests crosslinking a silicone coating on a textile at 90% and then completely to achieve a coated fabric with desirable properties and also it would have been obvious to achieve the recited degree of crosslinking through routine optimization to achieve desirable mechanical properties.
Regarding Claim 4, US’405 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0057]. This is equal to a gauge of 22.4 stitches per 2 cm, and thus is considered to teach a gauge of 22.4.
Regarding Claim 5, US’405 teaches the method further comprising the steps of: placing the textile sleeve over a male mold and introducing a female mold about the textile sleeve on the male mold (Figs. 24-25; [0017, 0035-0036]).
Regarding Claim 6, US’405 further teaches a step of regulating the temperature of at least one of the male and female molds [0110, 0117].
Regarding Claim 7, US’405 further teaches a step of molding the uncured silicone material to a shape corresponding between the male and female molds against the textile sleeve (Figs. 24-26; [0069, 0118]).
Regarding Claim 14, US’405 further teaches that the textile sleeve defines at least one more knit structure connected to the first knit structure, the at least one more knit structure having a different knit structure than the knit structure including a different axial or radial elongation [0064, 0043, 0058].
Regarding Claim 16, US’405 teaches that the silicone forms an entirety of the interior surface of the inner cavity of the liner [0017-0018]. Moreover, the silicone forms an entirety of the interior surface because circularly, the interior surface is defined in Claim 1 as that portion of inner surface formed by the inner layer, which is the cured silicone material. 
Claim(s) 2, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Janusson (US 2001/0039159).
Regarding Claim 2, the combination of US’405 in view of US’039 and US’210 fails to teach a jersey stitch. Janusson (US’159) teaches an analogous method for making a liner for prosthetic use, the liner having an exterior surface and an inner cavity forming an interior surface of the liner (Abstract; Figs. 1, 3, 4), the method comprising the steps of: providing a textile sleeve having a first knit structure with interstices between yarns of said first knit structure (Claim 16; [0012]), the textile sleeve defining an inner surface and an outer surface on an opposite side of the inner surface (Abstract; Figs. 1, 3, 4); applying an uncured silicone material onto the inner surface of the textile sleeve and impregnating the interstices of the first knit structure of the textile sleeve [0021, 0037]; limiting impregnation of the uncured silicone material to only the inner surface of the textile sleeve, the outer surface devoid of the uncured silicone material [0011, 0021, 0037,0054]; curing the uncured silicone material to form an inner layer to the liner, the inner layer comprising silicone [0054]; wherein the inner layer forms the interior surface of the liner and the outer surface of the textile sleeve forms the exterior surface of the liner, wherein a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone of the inner layer (Figs. 1, 3, 4). In addition, US’159 teaches a jersey knit (Claim 16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405 in view of US’039 and US’210 with a jersey knit, because US’159 suggests a jersey knit for an analogous prosthetic liner.
Regarding Claim 8, US’405 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0057]. This is equal to a gauge of 22.4 stitches per 2 cm, and thus is considered to teach a gauge of 22.4. the combination of US’405 in view of US’039 and US’210 fails to teach a jersey stitch. US’159 teaches a jersey knit (Claim 16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405 in view of US’039 and US’210 with a jersey knit, because US’159 suggests a jersey knit for an analogous prosthetic liner.
Regarding Claim 17, in addition to the features of Claim 1 (see rejection above), US’405 teaches that a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone (Figs. 24, 26; [0084]). US’405 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0057]. The combination of US’405 in view of US’039 and US’210 fails to teach a jersey stitch. Janusson (US’159) teaches an analogous method for making a liner for prosthetic use, the liner having an exterior surface and an inner cavity forming an interior surface of the liner (Abstract; Figs. 1, 3, 4), the method comprising the steps of: providing a textile sleeve having a first knit structure with interstices between yarns of said first knit structure (Claim 16; [0012]), the textile sleeve defining an inner surface and an outer surface on an opposite side of the inner surface (Abstract; Figs. 1, 3, 4); applying an uncured silicone material onto the inner surface of the textile sleeve and impregnating the interstices of the first knit structure of the textile sleeve [0021, 0037]; limiting impregnation of the uncured silicone material to only the inner surface of the textile sleeve, the outer surface devoid of the uncured silicone material [0011, 0021, 0037,0054]; curing the uncured silicone material to form an inner layer to the liner, the inner layer comprising silicone [0054]; wherein the inner layer forms the interior surface of the liner and the outer surface of the textile sleeve forms the exterior surface of the liner, wherein a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone of the inner layer (Figs. 1, 3, 4). In addition, US’159 teaches a jersey knit (Claim 16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405 in view of US’039 and US’210 with a jersey knit, because US’159 suggests a jersey knit for an analogous prosthetic liner.
Regarding Claim 18, US’405 further teaches that the textile sleeve defines at least one more knit structure connected to the first knit structure, the at least one more knit structure having a different knit structure than the knit structure including a different axial or radial elongation [0064, 0043, 0058].
Claim(s) 1-2, 4, 8, 14, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2001/0039159) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210).
Regarding Claim 1,  US’159 teaches a method for making a liner for prosthetic use, the liner having an exterior surface and an inner cavity forming an interior surface of the liner (Abstract; Figs. 1, 3, 4), the method comprising the steps of: providing a textile sleeve having a first knit structure with interstices between yarns of said first knit structure (Claim 16; [0012]), the textile sleeve defining an inner surface and an outer surface on an opposite side of the inner surface (Abstract; Figs. 1, 3, 4); applying an uncured silicone material onto the inner surface of the textile sleeve and impregnating the interstices of the first knit structure of the textile sleeve [0021, 0037]; limiting impregnation of the uncured silicone material to only the inner surface of the textile sleeve, the outer surface devoid of the uncured silicone material [0011, 0021, 0037,0054]; curing the uncured silicone material to form an inner layer to the liner, the inner layer comprising silicone [0054]; wherein the inner layer forms the interior surface of the liner and the outer surface of the textile sleeve forms the exterior surface of the liner, wherein a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone of the inner layer (Figs. 1, 3, 4).
US’159 suggests that the elastic material, comprising silicone elastomer coating should have adequate mechanical properties, including adequate tensile strength and hardness [0017, 0050, 0055]. US’159 fails to teach that the uncured silicone material is capable of curing to at least 90% crosslinking within a range of about 120 to 210 seconds. US’159 refers to Kristinsson et al. (US’039) [0042] which teach an analogous method for producing a prosthetic liner (Abstract) and suggests that a silicone coating on the inside of a liner should be crosslinked and that the degree of crosslinking can be adjusted and controlled to obtain a desirable tensile strength, hardness, elasticity, and other properties (Table cols. 5-6). The combination of US’159 in view of US’039 fails to teach 90% cross-linking. Koellnberger et al. (US’210) teach a method for applying a silicone coating to substrates, including fabrics [0031] and suggests an initial a degree of crosslinking of 90%, followed by complete crosslinking (Claim 5; [0030]) to achieve desirable properties, including hardness, tensile strength, and elasticity [0147]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’159 in view of US’039 and US’210 by providing a silicone material capable of curing to at least 90% crosslinking (including complete crosslinking), because US’210 suggests crosslinking a silicone coating on a textile at 90% and then completely to achieve a coated fabric with desirable properties and also it would have been obvious to achieve the recited degree of crosslinking through routine optimization to achieve desirable mechanical properties.
Regarding Claim 2, US’159 teaches a jersey knit (Claim 16).
Regarding Claim 4, US’159 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0052]. This is equal to a gauge of 22.4 stitches per 2 cm, and thus is considered to teach a gauge of 22.4.
Regarding Claim 8, US’159 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0052] and a jersey knit fabric (Claim 16). The gauge is equal to a gauge of 22.4 stitches per 2 cm and thus is considered to teach a gauge of 22.4.
Regarding Claim 14, US’159 further teaches that the textile sleeve defines at least one more knit structure connected to the first knit structure, the at least one more knit structure having a different knit structure than the knit structure including a different axial or radial elongation [0052-0053, 0059, 0043, 0058].
Regarding Claim 16, US’405 teaches that the silicone 24 forms an entirety of the interior surface of the inner cavity of the liner (Fig. 1; [0037]). Moreover, the silicone forms an entirety of the interior surface because circularly, the interior surface is defined in Claim 1 as that portion of inner surface formed by the inner layer, which is the cured silicone material. 
Regarding Claim 17, in addition to the features of Claim 1 (see rejection above), US’159 teaches that a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone (Figs. 1, 4; [0037]). US’159 teaches a knit with a gauge of 28 needles per 2.5 cm (about 28 stitches per inch) [0052] and a jersey knit fabric (Claim 16).  
Regarding Claim 18, US’159 further teaches that the textile sleeve defines at least one more knit structure connected to the first knit structure, the at least one more knit structure having a different knit structure than the knit structure including a different axial or radial elongation [0052-0053, 0059, 0043, 0058].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Doddroe et al. (US 2011/0208321).
Regarding Claim 3, the combination of US’405 in view of US’039 and US’210 fails to teach a taslanized knit. Doddroe et al. (US’321) teaches an analogous prosthetic liner made from a knit structure, including taslanized (or air-textured) yarn (Abstract; [0044]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405 in view of US’039 and US’210 with a knit structure including taslanized (or air-textured) yarn, because US’321 suggests an analogous prosthetic liner made from a knit structure, including a taslanized yarn.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2001/0039159) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Doddroe et al. (US 2011/0208321).
Regarding Claim 3, the combination of US’159 in view of US’039 and US’210 fails to teach a taslanized knit. Doddroe et al. (US’321) teaches an analogous prosthetic liner made from a knit structure, including taslanized (or air-textured) yarn (Abstract; [0044]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’159 in view of US’039 and US’210 with a knit structure including taslanized (or air-textured) yarn, because US’321 suggests an analogous prosthetic liner made from a knit structure, including a taslanized yarn.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Pickering et al. (US 2007/0043450) and Weinle et al. (US 4,733,545).
Regarding Claim 9, the combination of US’405, US’039, and US’210 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’405 in view of US’039 and US’210 by including thermofusible yarn in the textile sleeve to prevent fraying and unraveling of the knit fabric. 
The combination of US’405, US’039, US’210, and US’450 fails to teach the claimed temperature range. Weinle et al. (US’545) teach that at least some commercially available thermofusible yarns used to prevent the unraveling of knit fabric fuse in the range of 200-300 F (93-149 C). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405, US’039, US’210, and US’450 by including thermofusible yarns which fuse within the recited temperature range, because US’545 suggests such yarns to prevent knitted fabric from unraveling.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2001/0039159) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Pickering et al. (US 2007/0043450) and Weinle et al. (US 4,733,545).
Regarding Claim 9, the combination of US’159, US’039, and US’210 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’159 in view of US’039 and US’210 by including thermofusible yarn in the textile sleeve to prevent fraying and unraveling of the knit fabric. 
The combination of US’159, US’039, US’210, and US’450 fails to teach the claimed temperature range. Weinle et al. (US’545) teach that at least some commercially available thermofusible yarns used to prevent the unraveling of knit fabric fuse in the range of 200-300 F (93-149 C). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405, US’039, US’210, and US’450 by including thermofusible yarns which fuse within the recited temperature range, because US’545 suggests such yarns to prevent knitted fabric from unraveling.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Pickering et al. (US 2007/0043450).
Regarding Claim 10, US’405 teaches a distal portion 20 forming a closed end and a reinforcing matrix portion 26 extending from at least one distal portion (Fig. 1; [0010, 0039, 0058]). The combination of US’405, US’039, and US’210 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’405 in view of US’039 and US’210 by including thermofusible yarn in the matrix and distal portions to prevent fraying and unraveling of the knit fabric. 
Regarding Claim 11, US’405 teaches a textile sleeve comprising a body portion extending from the matrix to a proximal end forming an open end to the textile sleeve, since the fibers are optional and extend over a distal portion of the liner (Fig. 1; [0045, 0095-0096]). US’405 does not teach that the body either contains or is devoid of thermofusible yarns. US’450 suggests thermofusible yarn to prevent fraying and unraveling of a knit fabric (see rejection of Claim 10 above). However, it would have been obvious to a person of ordinary skill in the art at the time of invention to omit thermofusible yarn in the body where it is not necessary or desired to prevent fraying and unraveling of the knit fabric. 
Claim(s) 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2001/0039159) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claims 1 and 17 above, and further in view of Pickering et al. (US 2007/0043450).
Regarding Claims 10 and 19, US’159 teaches a distal portion 20 forming a closed end and a reinforcing matrix portion 26 extending from at least one distal portion (Fig. 1; [0010, 0012, 0053]). The combination of US’159, US’039, and US’210 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’159 in view of US’039 and US’210 by including thermofusible yarn in the matrix and/ or distal portions to prevent fraying and unraveling of the knit fabric. 
Regarding Claim 11, US’159 teaches a textile sleeve comprising a body portion extending from the matrix to a proximal end forming an open end to the textile sleeve, since the matrix fibers are optional and extend over a distal portion of the liner (Fig. 1; [0045, 0095-0096]). US’159 does not teach that the body either contains or is devoid of thermofusible yarns. US’450 suggests thermofusible yarn to prevent fraying and unraveling of a knit fabric (see rejection of Claim 10 above). However, it would have been obvious to a person of ordinary skill in the art at the time of invention to omit thermofusible yarn in the body where it is not necessary or desired to prevent fraying and unraveling of the knit fabric. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Laghi et al. (US 2014/0249650).
Regarding Claim 15, US’405 teaches values of thickness without units (Table 1; pp. 4-5). US’039 teaches an inner layer thickness of between 1.7 mm and 9 mm, depending on the location of measurement (col. 6, line 56 to col. 7, line 30). Otherwise, the combination of US’405 in view of US’039 and US’210 fails to teach a specific sleeve thickness. Laghi et al. (US’650) teach an analogous prosthetic liner and method of producing such liner (Abstract; [0002]), including providing a textile sleeve, having a knit structure, wherein the thickness of the knit structure is within a range of 0.3 mm to 1.5 mm (Claim 10). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of the combination of US’405 in view of US’039 and US’210 with a sleeve within the recited range, because US’650 suggests a range of prosthetic sleeve thickness within the recited range.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2001/0039159) in view of Kristinsson et al. (US 6,136,039) and Koellnberger et al. (US 2017/0008210) as applied to Claim 1 above, and further in view of Laghi et al. (US 2014/0249650).
Regarding Claim 15, US’159 teaches values of thickness without units (Table 1; pp. 4-5). US’039 teaches an inner layer thickness of between 1.7 mm and 9 mm, depending on the location of measurement (col. 6, line 56 to col. 7, line 30). Otherwise, the combination of US’159 in view of US’039 and US’210 fails to teach a specific sleeve thickness. Laghi et al. (US’650) teach an analogous prosthetic liner and method of producing such liner (Abstract; [0002]), including providing a textile sleeve, having a knit structure, wherein the thickness of the knit structure is within a range of 0.3 mm to 1.5 mm (Claim 10). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of the combination of US’159 in view of US’039 and US’210 with a sleeve within the recited range, because US’650 suggests a range of prosthetic sleeve thickness within the recited range.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039), Koellnberger et al. (US 2017/0008210), and Janusson (US 2001/0039159) as applied to Claim 17 above, and further in view of Pickering et al. (US 2007/0043450).
Regarding Claim 19, US’405 teaches a distal portion 20 forming a closed end and a reinforcing matrix portion 26 extending from at least one distal portion (Fig. 1; [0010, 0039, 0058]). The combination of US’405, US’039, US’210, and US’159 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’405, US’039, US’210, and US’159 by including thermofusible yarn in the matrix and/ or distal portions to prevent fraying and unraveling of the knit fabric. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janusson (US 2002/0002405) in view of Kristinsson et al. (US 6,136,039), Koellnberger et al. (US 2017/0008210), Pickering et al. (US 2007/0043450), and Weinle et al. (US 4,733,545).
Regarding Claim 20,  Janusson (US’405) teaches a method for making a liner for prosthetic use, the liner having an exterior surface and an inner cavity forming an interior surface of the liner (Abstract; Figs. 1, 3, 4), the method comprising the steps of: providing a textile sleeve having a first knit structure with interstices between yarns of said first knit structure [0016, 0057], the textile sleeve defining an inner surface and an outer surface on an opposite side of the inner surface (Abstract; Figs. 1, 3, 4); applying an uncured silicone material onto the inner surface of the textile sleeve and impregnating the interstices of the first knit structure of the textile sleeve [0010, 0012, 0014, 0059]; limiting impregnation of the uncured silicone material to only the inner surface of the textile sleeve, the outer surface devoid of the uncured silicone material [0010, 0012, 0014, 0059]; curing the uncured silicone material to form an inner layer to the liner, the inner layer comprising silicone [0059]; wherein the inner layer forms the interior surface of the liner and the outer surface of the textile sleeve forms the exterior surface of the liner, wherein a thickness of the liner from the interior surface of the liner to the inner surface of the textile sleeve consists of the silicone of the inner layer (Figs. 24, 26; [0084]). US’405 further teaches a step of regulating the temperature of at least one of the male and female molds [0110, 0117]. US’405 teaches a distal portion 20 forming a closed end and a reinforcing matrix portion 26 extending from at least one distal portion (Fig. 1; [0010, 0039, 0058]).
US’405 suggests that the elastic material, comprising silicone elastomer coating should have adequate mechanical properties, including adequate tensile strength and hardness [0042, 0043, 0055]. US’405 fails to teach that the uncured silicone material is capable of curing to at least 90% crosslinking within a range of about 120 to 210 seconds. US’405 refers to Kristinsson et al. (US’039) [0047] which teach an analogous method for producing a prosthetic liner (Abstract) and suggests that a silicone coating on the inside of a liner should be crosslinked and that the degree of crosslinking can be adjusted and controlled to obtain a desirable tensile strength, hardness, elasticity, and other properties (Table cols. 5-6). The combination of US’405 in view of US’039 fails to teach 90% cross-linking. Koellnberger et al. (US’210) teach a method for applying a silicone coating to substrates, including fabrics [0031] and suggests an initial a degree of crosslinking of 90%, followed by complete crosslinking (Claim 5; [0030]) to achieve desirable properties, including hardness, tensile strength, and elasticity [0147]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’405 in view of US’039 by providing a silicone material capable of curing to at least 90% crosslinking (including complete crosslinking), because US’210 suggests crosslinking a silicone coating on a textile at 90% and then completely to achieve a coated fabric with desirable properties and also it would have been obvious to achieve the recited degree of crosslinking through routine optimization to achieve desirable mechanical properties.
The combination of US’405, US’039, and US’210 fails to teach a thermofusible yarn. Pickering et al. (US’450) teach a prosthetic knit sleeve (Abstract), including thermofusible yarn to cause the yarn to fuse and seal the top of the sleeve at a termination section to prevent fraying and unraveling of an unsewn upper end [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of US’405 in view of US’039 and US’210 by including thermofusible yarn in the textile sleeve to prevent fraying and unraveling of the knit fabric. 
The combination of US’405, US’039, US’210, and US’450 fails to teach the claimed temperature range. Weinle et al. (US’545) teach that at least some commercially available thermofusible yarns used to prevent the unraveling of knit fabric fuse in the range of 200-300 F (93-149 C). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’405, US’039, US’210, and US’450 by including thermofusible yarns which fuse within the recited temperature range, because US’545 suggests such yarns to prevent knitted fabric from unraveling.
Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a plurality of circumferential bands formed by a coarser knit than the first knit structure.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712